Citation Nr: 1031541	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from June 1971 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the RO which denied a 
separation evaluation for bilateral tinnitus.  

The claim for an initial compensable evaluation for non alcoholic 
fatty liver, which was included in the May 2006 statement of the 
case, was not perfected on appeal.  Accordingly, this issue is 
not in appellate status and can not be addressed in this 
decision.  


FINDINGS OF FACT

1.  The 10 percent evaluation currently assigned for bilateral 
tinnitus is the maximum rating authorized under Diagnostic Code 
6260.  

2.  The evidence does not show that the Veteran's tinnitus is so 
exceptional or unusual as to render impractical the application 
of the regular schedular standards.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.87, Part 4, including Diagnostic Code 6260 (2009); 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the law, and not the evidence, is dispositive in 
the claim on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive); see also VAOPGCPREC 5-2004.  Therefore, the Board 
finds that no further action is necessary under the VCAA and that 
the case is ready for appellate review.  

The Veteran has requested an increased evaluation for tinnitus.  
Specifically, he requests separate 10 percent evaluations for 
each ear.  The RO denied the Veteran's claim on the basis that 
Diagnostic Code (DC) 6260 of VA's Schedule for Rating 
Disabilities, which sets forth the criteria for the evaluation of 
tinnitus, does not provide for the assignment of a separate 10 
percent evaluation for each ear.  

Tinnitus is evaluated under DC 6260, which was revised effective 
June 23, 2003, to clarify existing VA practice that only a single 
10 percent evaluation is assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, DC 6260, Note (2) (2009).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed 
a Board decision which found that under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 23, 2003, 
versions of DC 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.  

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  On 
June 19, 2006, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of DC 
6260 as authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to substantial 
deference by the courts as long as that interpretation was not 
plainly erroneous or inconsistent with the regulations.  Id, slip 
op. at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of DC 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to VA's 
interpretation.  

In view of the foregoing, the Board concludes that the relevant 
rating criteria precludes an evaluation in excess of a single 10-
percent for tinnitus.  Therefore, the Veteran's claim for 
separate 10 percent ratings for each ear must be denied.  

Additionally, the Board finds that the evidence of record does 
not present an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  In this case, the Veteran simply contends that he 
should be entitled to separate compensable evaluations for 
tinnitus for each ear, and there has been no assertion or showing 
by the Veteran that his tinnitus has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board finds 
that the criteria for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


